 
EXHIBIT 10.2


Lock-Up Agreement
 
THIS LOCK-UP AGREEMENT (this “Agreement”) is entered into as of March ___, 2010
by and between __________________________________________ (the “Stockholder”)
and CARDIOGENICS HOLDINGS INC. a Nevada corporation (the “Company”).
 
WHEREAS, Stockholder holds common stock, $0.00001 par value per share, of the
Company (the “Common Stock”);
 
WHEREAS, the Company believes it is in the best interests of its stockholders to
establish an orderly trading market for shares of the Common Stock; and
 
WHEREAS, the Company and Stockholder desire that Stockholder refrain from
selling ____________ shares of Common Stock held by Stockholder in order to
encourage orderly trading in shares of the Common Stock (the “Restricted
Securities”);
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.
Lock-Up of Securities.

 
(a)           Stockholder agrees that for a period of eighteen (18) months
following the date of this Agreement, Stockholder will not offer to sell,
contract to sell, or otherwise sell, dispose of, loan, pledge or grant any
rights with respect to (collectively, a “Disposition”) the Restricted
Securities; provided, however, that nothing herein shall prevent Stockholder
from (x) pledging the Restricted Securities as collateral to secure any loan
taken by Stockholder in an arms length loan transaction or (y) transferring all
or any portion of the Restricted Securities to an immediate family member so
long as such family member agrees, in a writing acceptable to the Company, to be
bound by the terms and conditions of this Agreement.
 
(b)           The foregoing restriction is expressly intended to preclude
Stockholder from engaging in any hedging or other transaction which is designed
to or reasonably expected to lead to or result in a Disposition of Restricted
Securities during the lock-up period, even if the Restricted Securities would be
disposed of by someone other than Stockholder.  Such prohibited hedging or other
transactions include any short sale or any purchase, sale or grant of any right
with respect to any Restricted Securities or with respect to any security that
includes, relates to or derives any significant part or its value from the
Restricted Securities.
 
(c)           Stockholder agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Restricted Securities except in compliance with this Section 1
(Lock-Up of Securities).

 

--------------------------------------------------------------------------------

 

(d)           In the event of a “Change-in-Control” of the Company during the
lock-up period, this Agreement and the lock-up restrictions hereunder shall
terminate and become of no further force and effect immediately upon the
effectiveness of such “Change-in-Control.” For purposes of this Agreement,
“Change-in-Control” shall mean (i) any acquisition of more than 50% of the
outstanding capital stock of the Company by any unrelated third party (“Third
Party“); (ii) any merger of the Company into any Third Party; or (iii) any
acquisition of substantially all of the assets of the Company by any Third
Party.
 
2.
Attorney’s Fees.

 
If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.
 
3.
General.

 
3.1           Governing Law.  This Agreement will be construed in accordance
with and governed by the laws of the State of New York, without giving effect to
the conflict of law principles of such state.
 
3.2           Successors and Assigns.  Except as otherwise expressly provided in
this Agreement, this Agreement will be binding on, and will inure to the benefit
of, the successors and permitted assigns of the parties to this
Agreement.  Nothing in this Agreement is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights or
obligations under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
3.3           Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be delivered by hand or sent by
overnight courier, fax or e-mail to:
 
if to the Company:


CardioGenics Holdings Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: ygawad@cardiogenics.com
Attention: Dr. Yahia Gawad, CEO
 
if to Stockholder:
 
See Stockholder‘s notice information set forth in Annex 1
 
Each party may furnish an address substituting for the address given above by
giving notice to the other parties in the manner prescribed by this Section
3.3.  All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.

 
2

--------------------------------------------------------------------------------

 
 
3.4           Severability.  In the event that any provision of this Agreement
is held to be unenforceable under applicable law, this Agreement will continue
in full force and effect without such provision and will be enforceable in
accordance with its terms.
 
3.5           Construction.  The titles of the sections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.  Unless the context of this Agreement clearly requires
otherwise: (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to one gender include all
genders, (c) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (d) “including” has the inclusive meaning frequently identified
with the phrase “including but not limited to” or “including without
limitation,” and (e) references to “hereunder,” “herein” or “hereof” relate to
this Agreement as a whole.  Any reference in this Agreement to any statute,
rule, regulation or agreement, including this Agreement, shall be deemed to
include such statute, rule, regulation or agreement as it may be modified,
varied, amended or supplemented from time to time.
 
3.6           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Agreement and supersedes all prior or contemporaneous agreements and
understandings other than this Agreement relating to the subject matter hereof.
 
3.7           Amendment and Waiver.  This Agreement may be amended only by a
written agreement executed by the parties hereto.  No provision of this
Agreement may be waived except by a written document executed by the party
entitled to the benefits of the provision.  No waiver of a provision will be
deemed to be or will constitute a waiver of any other provision of this
Agreement.  A waiver will be effective only in the specific instance and for the
purpose for which it was given, and will not constitute a continuing waiver.
 
3.8           Counterparts.  This Agreement may be in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.
 
[The remainder of this page has been intentionally left blank.]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.


COMPANY
   
CARDIOGENICS HOLDINGS INC.
   
By: 
   
Name: Yahia Gawad
 
Title:   Chief Executive Officer



{STOCKHOLDER SIGNATURE APPEARS IN ANNEX 1}


4

--------------------------------------------------------------------------------


 
ANNEX 1


Securities Owned By Stockholder and Subject to Lock-Up Agreement


Stockholder‘s Name, Address, Fax,
E-Mail  & Signature
  
# of Shares of
Common
Stock Owned
  
# of Shares of
Common Stock
Subject to this
Lock-Up
Agreement
          
Name:
                 
Address:
                           
Fax:
       
E-Mail:
                           
Signature:
       



{END}


 
5

--------------------------------------------------------------------------------

 